Citation Nr: 1609990	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  12-15 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

R. Williams, Counsel 




INTRODUCTION

The Veteran served on active duty from January 1985 to June 1985 and from September 1988 to January 2008.  He had additional service with the United States Navy Reserve.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that this case was previously remanded for further development in November 2014.  The case has been returned to the Board for further appellate review at this time. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the Virtual VA system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the pendency of the appeal, the Veteran changed his representative.  His updated VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) dated in January 2015, was received by VA in January 2015, and was designated for all claims before VA.  A May 2015 Supplemental Statement of the Case (SSOC), issued by the AMC, was sent to his former representative.  The issuance of this SSOC to the wrong representative represents a violation of 38 C.F.R. § 19.31(b) (2015) and requires correction at the RO/AMC level.  See 38 C.F.R. § 19.9(a) (2015).

Regarding the Veteran's claimed sleep apnea; a VA examination with opinion was obtained in May 2015.  According to the VA examiner, the Veteran has a diagnosis of positional sleep apnea.  The examiner opined that the Veteran's currently claimed sleep apnea is not caused by any diagnosed condition during his active duty and that there is no objective evidence that the Veteran was diagnosed as having sleep apnea during his active duty.  The opinion is inadequate in that it is lacking in sound rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  It appears that the opinion is improperly based on a lack of medical evidence in the Veteran's service treatment records or what was diagnosed during active duty.  Additionally, it is unclear if the examiner considered lay evidence including the February 2010 statement wherein the Veteran's wife indicated that the Veteran snored while serving on active duty.  For these reasons, the Board finds that the May 2015 VA medical opinion lacks probative value, and thus on remand, a new medical opinion should be obtained.  38 C.F.R. § 4.2 (2015); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Upon remand, a new SSOC will be appropriately issued; the Veteran and his current representative will have the opportunity to present a response to the new SSOC at that time.

Accordingly, the case is REMANDED for the following actions:

1.  Return the entire claims file to the May 2015 VA examiner, or another suitable substitute.  Obtain an addendum VA medical opinion regarding the Veteran's sleep apnea, diagnosed as positional sleep apnea.  The entire record must be made available to and reviewed by the examiner prior to completion of the medical opinion. 

The examiner is asked to state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was incurred in service, or is otherwise related to any aspect of the Veteran's service, to include the Veteran's wife's contentions that the Veteran snored during active duty.

A complete rationale for all opinions must be provided. 

2.  After ensuring the examination report is adequate and undertaking any additional development action that is deemed warranted, readjudicate the claims.  If the benefits sought on appeal remain denied, issue a new Supplemental Statement of the Case, with a copy forwarded to the Veteran's attorney, Charles D. Romo.  Any additional pertinent evidence received since the issuance of the May 2015 SSOC must be addressed in this new Supplemental Statement of the Case.  A reasonable period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


